Exhibit 10.1

 

Execution Version

 

CONFIDENTIAL TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

 

Thomas Giacomini and John Bean Technologies Corporation

 

This Confidential Transition, Separation and General Release Agreement (this
“Agreement”) is entered into between Thomas Giacomini (“Mr. Giacomini”) and John
Bean Technologies Corporation (the “Company”) as of September 25, 2020. Any
capitalized terms not otherwise defined herein shall have the meaning set forth
in that certain Employment Agreement between the Company and Thomas Giacomini,
effective September 20, 2019 (the “Employment Agreement”).

 

I.TRANSITION AND SEPARATION FROM EMPLOYMENT

 

Mr. Giacomini is currently a director, President and Chief Executive Officer of
the Company. Mr. Giacomini and the Company agree that it is in the best interest
of Mr. Giacomini and the Company for Mr. Giacomini’s employment relationship
with the Company to transition under the terms set forth below, and end as of
October 1, 2020 (hereinafter the “Separation Date”):

 

Mr. Giacomini hereby resigns from the Board of Directors of the Company and from
all positions with the Company and its Subsidiaries as of September 25, 2020,
and from employment with the Company as of October 1, 2020.

 

The Company and Mr. Giacomini will prepare mutually agreeable statement(s) to be
used to announce Mr. Giacomini’s transition and separation from the Company, at
time(s) to be agreed upon by the parties, subject to any requirements under
securities disclosure regulations.

 

II.BENEFITS/CONSIDERATION

 

In exchange for the consideration provided under this Agreement, Mr. Giacomini
will receive a lump sum payment (the “Separation Payment”) equal to:

 

(i)$5,200,149; plus

 

(ii)the value of 13,395 shares of the Company’s common stock based on a per
share value equal to the closing price on October 1, 2020.

 

The Separation Payment is contingent upon Mr. Giacomini’s execution and
non-revocation of this Agreement and of the Supplemental Release, a copy of
which is attached hereto as Exhibit A, which Mr. Giacomini must sign on the
Separation Date. Provided Mr. Giacomini timely executes and does not revoke this
Agreement and the Supplemental Release, and complies with this Agreement, the
Company will pay Mr. Giacomini the Separation Payment no later than October 31,
2020. If Mr. Giacomini fails to timely execute, or revokes this Agreement or the
Supplemental Release, then he will not be entitled to the Separation Payment.
Any attempted revocation of the Agreement or Supplemental Release following
receipt of the Separation Payment shall be null and void.

 





 

 

The parties further agree that this Agreement will not negatively impact
Mr. Giacomini’s: (i) entitlement to benefits accrued under the John Bean
Technologies Corporation Salaried Employees’ Retirement Program, the John Bean
Technologies Corporation Savings and Investment Plan, the John Bean Technologies
Corporation Salaried Employees’ Equivalent Retirement Plan, the John Bean
Technologies Corporation Non-Qualified Savings and Investment Plan; or (ii) any
of Mr. Giacomini’s other vested benefits under any other employee benefit plans
not listed in (i), all of which shall be payable in accordance with the terms of
the respective plans.

 

Except as specifically stated herein, Mr. Giacomini understands that all of his
entitlement to compensation and Company-provided benefits will cease on the
Separation Date. Mr. Giacomini further understands and agrees that upon
receiving the Separation Payment, he shall not be entitled to any additional
payments or benefits from the Company without limitation. Mr. Giacomini
expressly understands and agrees that all unvested LTIP Awards will terminate on
the Separation Date. Mr. Giacomini understands and agrees that the Company is
entitled to withhold from any amounts payable under this Agreement all taxes as
may be legally required (including, without limitation, any federal taxes and
any other state, city, or local taxes).

 

III.RELEASE AND WAIVER

 

In consideration for the benefits and consideration described above,
Mr. Giacomini, on behalf of himself and his heirs, spouse, family members,
assigns, successors, executors, administrators or agents (collectively,
including Mr. Giacomini, the “Releasing Parties”), hereby unconditionally,
knowingly and voluntarily releases, waives, and forever discharges the Company,
its subsidiaries and affiliates and all of their respective agents, employees,
officers, directors, shareholders, successors, and assigns (“Released Parties”)
from any and all actions, demands, obligations, agreements, or proceedings of
any kind, whether known or unknown, at this time, arising out of, or connected
with, Mr. Giacomini’s employment with the Company, his separation from the
Company, and/or end of his employment, including, but not limited to all matters
in law, in equity, in contract, or in tort, or pursuant to statute, including
damages, attorney’s fees, costs and expenses and, without limiting the
generality of the foregoing, to all claims arising under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the Older Worker Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Illinois Constitution, the Illinois Wage Payment and Collection
Act, the anti-retaliation provisions of the Illinois Workers’ Compensation
Act, Illinois Minimum Wage Law, Illinois Whistleblower Act, Illinois Human
Rights Act or any other federal, state, or local law, statute, or ordinance
affecting his employment with or separation from the Company. Mr. Giacomini’s
release of claims includes any and all claims of discrimination, retaliation and
any other type.

 

Nothing in this Agreement is intended to prevent Mr. Giacomini from filing a
charge or complaint with, or from participating in an investigation or
proceeding conducted by, the Equal Employment Opportunity Commission or any
other federal, state or local agency charged with the enforcement of any
employment laws, although by signing this release Mr. Giacomini waives the right
to individual relief based on claims asserted in such a charge or complaint,
except for any instances where such a waiver is prohibited.

 



2

 

 

The Company and Mr. Giacomini both understand that this Agreement does not
release any rights or claims of Mr. Giacomini against any of the Released
Parties (i) that arise after the date this Agreement is signed by Mr. Giacomini,
until and unless the Supplemental Release is executed, and thereafter, with
respect to those that arise after the date the Supplemental Release is executed
by Mr. Giacomini, (ii) that cannot be released as a matter of law, or (iii) to
enforce the terms of this Agreement.

 

IV.VOLUNTARY AGREEMENT; ADVICE OF COUNSEL; 21-DAY PERIOD

 

Mr. Giacomini acknowledges that:

 

(a)        He has read this Agreement, and understands its legal and binding
effect. He is acting voluntarily and of his own free will in executing this
Agreement.

 

(b)       The consideration for this Agreement, described above, is in addition
to anything of value to which he already is entitled.

 

(c)        He has had the opportunity to seek, and he was advised in writing to
seek, legal counsel prior to signing this Agreement.

 

(d)        He has been given at least twenty-one (21) days to consider the terms
of this Agreement before signing it (the “Consideration Period”) and that if he
signs the Agreement prior to expiration of the Consideration Period, he is
knowingly and voluntarily waiving the remainder of the Consideration Period.

 

(e)        He agrees with the Company that changes, whether material or
immaterial, do not restart the running of the 21-day Consideration Period.

 

(f)         He has (i) received all compensation due him as a result of services
performed for the Company up through his execution of this Agreement;
(ii) reported to the Company any and all work-related injuries incurred by him
during his employment by the Company; and (iii) provided the Company with
written notice of any and all concerns regarding suspected ethical and
compliance issues or violations on the part of the Company or any released
person or entity.

 

V.REVOCATION

 

If Mr. Giacomini signs this Agreement and the Supplemental Release, it is
because he freely chose to do so after considering its terms. Additionally,
Mr. Giacomini shall have seven (7) days from the date of the signing of this
Agreement and from the date of signing the Supplemental Release, to revoke this
Agreement by delivering a written notice of revocation to the Company’s
Executive Vice President, Human Resources at the Company’s headquarters location
in Chicago, Illinois. The parties understand and agree that the release and
waiver set forth above, as well as all other provisions of this Agreement, will
not be effective until after this seven-day period has expired. If the
revocation day expires on a weekend or holiday, Mr. Giacomini will have until
the end of the next business day to revoke.

 

3

 

 

VI.BINDING AGREEMENT

 

Mr. Giacomini understands that following the seven-day revocation period, this
Agreement will be final and binding. Mr. Giacomini promises that he will not
pursue any claim that he has waived and/or released by the Agreement. If
Mr. Giacomini breaks that promise, he agrees to pay all of the Company’s costs
and expenses (including reasonable attorneys’ fees) related to the defense of
any claims, except this provision does not apply to claims that he may have
under the OWBPA and the ADEA.

 

VII.CONFIDENTIAL INFORMATION, NON COMPETITION, NON SOLICITATION AND INVENTIONS

 

Mr. Giacomini acknowledges and agrees that he shall remain bound by, and the
Separation Payment made hereunder shall be subject to, Section 6 of the
Employment Agreement and the Restrictive Covenant Agreement executed pursuant
thereto, and hereby reaffirms the Restrictive Covenant Agreement.

 

Mr. Giacomini agrees to reasonably cooperate with the Released Parties regarding
any pending or subsequently filed litigation, claims or other disputes involving
the Released Parties or Company customers that relate to matters within the
knowledge or responsibility of Mr. Giacomini; provided there is no conflict
between Mr. Giacomini’s legal interests and those of the Company in the
reasonable judgment of Mr. Giacomini or his legal counsel. The Company agrees to
reimburse all reasonable expenses incurred by Mr. Giacomini in connection with
such assistance, including reasonable travel, meals, rental car, and hotel
expenses, if any; provided such expenses are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time. The parties further agree that the indemnification and insurance
provisions contained in Section 7 and the clawback provisions contained in
Section 16 of the Employment Agreement shall remain in effect.

 

The Company and Mr. Giacomini agree not to make statements to clients, customers
and suppliers of the Company (or any of its affiliates) or to other members of
the public that are in any way disparaging or negative towards the other, or any
of their affiliates, or the products, services, representatives or employees of
any of the foregoing.

 

VIII.GENERAL PROVISIONS

 

It is the intention of the parties that the payments to which Mr. Giacomini is
entitled pursuant to this Agreement will not be subject to the additional tax
and interest under the Internal Revenue Code Section 409A (“Section 409A”). If
Mr. Giacomini or the Company believes at any time, that such payments are
subject to Section 409A, it shall advise the other and the Company and
Mr. Giacomini shall reasonably cooperate in good faith to take such steps as
necessary, including amending, (and, as required, consenting to the amendment
of) the terms of any plan or program under which the payments are to be made,
including this Agreement, to avoid the imposition of a Section 409A tax, in each
case, without material diminution in the value of the payments or benefits to
Mr. Giacomini.

 



4

 

 

The validity of this Agreement shall be construed under Illinois law. This
Agreement constitutes the complete and total agreement between the Company and
Mr. Giacomini with respect to issues addressed herein and supersedes and
replaces any and all prior understandings and agreements (written, oral, or
implied) regarding all matters addressed herein. However, this Agreement shall
not in any way affect, modify, or nullify any agreement Mr. Giacomini has
entered into with the Company which obligates him to protect the Company’s
confidential information, refrain from competing with the Company, or soliciting
Company employees or customers after his employment ends, including, but not
limited to, such restrictions as contained in the Employment Agreement and/or
the Restrictive Covenant Agreement.

 

The parties mutually understand and agree that this Agreement does not
constitute any admission of fault, responsibility or liability on the part of
Mr. Giacomini or the Company. The parties further agree and acknowledge that
this Agreement is based solely upon the unique circumstances involved and has no
precedential value whatsoever regarding other past, current or future employees
of the Company.

 

Mr. Giacomini represents that he is not relying on any other agreements or oral
representations not fully expressed in this document. Mr. Giacomini agrees that
this Agreement shall not be modified, altered, or discharged except by a written
instrument signed by the Board of Directors of the Company (or its designee),
except as set forth in the last two sentences of this paragraph. The headings in
this document are for reference only, and shall not in any way affect the
meaning or interpretation of this Agreement. Mr. Giacomini further agrees that
this document may be used as evidence in a subsequent proceeding in which the
Company or he alleges a breach of this Agreement or as a complete defense to any
lawsuit. Other than this exception, Mr. Giacomini agrees that this Agreement
will not be introduced as evidence in any administrative proceeding or in any
lawsuit. Mr. Giacomini and the Company agree that if any provision of this
Agreement is held invalid in any respect by a court of competent jurisdiction,
it shall not affect the validity of any other provision of this Agreement.
Further, Mr. Giacomini and the Company agree that if any provision of
Section VII of this Agreement is held by a court of competent jurisdiction to be
unreasonable as to time, scope or otherwise, it shall be construed by limiting
and reducing it so as to be enforceable under applicable law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confidential
Transition, Separation and General Release Agreement as of the date first
written above.

 

THOMAS GIACOMINI   JOHN BEAN TECHNOLOGIES CORPORATION             /s/ Thomas
Giacomini   By: /s/ Alan Feldman Signature     Alan Feldman       Chairman of
the Board

 



5

 

 



EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

WHEREAS, Thomas Giacomini and John Bean Technologies Corporation, a Delaware
corporation (the “Company”) previously entered into that certain Confidential
Transition, Separation and General Release Agreement, dated as of September 25,
2020 (the “Agreement”); and

 

WHEREAS, the Agreement provides that the Separation Payment contemplated therein
shall not become payable to Thomas Giacomini unless he signs this Supplemental
Release reaffirming his waiver and release of claims contained in the Agreement
as of the date hereof;

 

WHEREAS, Thomas Giacomini desires to reaffirm his waiver and release of claims
as contained in the Agreement by executing this Supplemental Release.

 

NOW, THEREFORE:

 

1.        In consideration for the mutual promises contained in the Agreement,
Thomas Giacomini hereby reaffirms in full, as of the date hereof, his waiver and
release of claims as contained in the Agreement.

 

2.        Thomas Giacomini is executing this Supplemental Release knowingly and
voluntarily, without duress or reservation of any kind, and without reliance
upon any representations or promises other than those contained in the
Agreement.

 

3.        This Supplemental Release shall be effective as of the date hereof and
subject to revocation as provided in Section V of the Agreement.

 

IN WITNESS WHEREOF, Thomas Giacomini has executed this Supplemental Release as
of the date written below and agrees to be bound hereby.

 

THOMAS GIACOMINI

 

         Signature  October ____, 2020

 



6

